


116 HR 8414 IH: Strengthening Youth Apprenticeships Act of 2020
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8414
IN THE HOUSE OF REPRESENTATIVES

September 29, 2020
Mr. Castro of Texas (for himself, Mr. Guthrie, and Ms. Spanberger) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To direct the Secretary of Labor to award grants to eligible entities to carry out or expand youth apprenticeship programs.


1.Short titleThis Act may be cited as the Strengthening Youth Apprenticeships Act of 2020. 2.Interagency agreement (a)In generalNot later than 1 year after the effective date of the National Apprenticeship Act of 2020, in order to cooperate with the Secretary of Education and promote awareness and adoption of apprenticeship programs, the Secretary (acting through the Administrator) shall—
(1)enter into an interagency agreement with the Secretary of Education to promote and support integration and alignment of programs under the national apprenticeship system with secondary, postsecondary, and adult education, through the activities described in this section; and (2)submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of Senate, such agreement and any modifications to such agreement.
(b)Alignment for youth apprenticeshipsIn order to promote alignment between youth apprenticeship programs and high school graduation requirements, the interagency agreement under subsection (a) shall describe how the Secretaries will work to provide— (1)information and resources to—
(A)parents and students to promote a better understanding of programs under the national apprenticeship system and their value in secondary and postsecondary education and career pathways by not later than middle school; and (B)school leaders (working with academic counselors, teachers, and faculty) about the value of such programs and information on how to effectively align youth apprenticeship programs with secondary and career and technical education programs; and
(2)technical assistance on how to— (A)align related instruction and apprenticeable occupation skills and competencies to high school graduation requirements;
(B)offer related instruction through dual and concurrent enrollment programs and other accelerated learning programs, as described in section 4104(b)(3)(A)(i)(IV) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7114(b)(3)(A)(i)(IV)); (C)facilitate transitions for youth apprentices who have completed their youth apprenticeships into further education, including an associate, baccalaureate, or advanced degree, and related apprenticeship opportunities; and
(D)align activities carried out under this Act with eligible funding from, and planning processes, for the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), the Individuals with Disabilities Education Act, the Rehabilitation Act of 1973, and the Higher Education Act of 1965. 3.Grant program authorized (a)In generalFrom the amounts appropriated under section 7, the Secretary of Labor, in consultation with the Secretary of Education, shall award grants to eligible entities to create or expand youth apprenticeship programs.
(b)PriorityIn awarding grants under this Act, the Secretary shall prioritize eligible entities that will use the grant to carry out or expand youth apprenticeship programs for individuals that include nontraditional apprenticeship populations. (c)Geographic distributionIn awarding grants under this subsection, the Secretary shall, to the extent practicable, ensure an equitable geographic distribution of grants, including an equitable distribution among States, within States, and to urban and rural areas
4.ApplicationsAn eligible entity desiring to receive a grant under this Act shall submit an application to the Secretary, at such time, in such manner, and which shall include the following: (1)How the youth apprenticeship program the eligible entity will expand or carry out using the grant will meet the best practices and joint guidance developed under section 2.
(2)How such program will be aligned with and fulfill the indicators described in section 6(a). (3)How such program will prepare individuals for work in high-skill, high-wage, or in-demand industry sectors or occupations.
(4)How such program will recruit and retain to ensure that non-traditional apprenticeship populations participate in such program. (5)How such program will, to the extent practicable, align with high school diploma requirements and career cluster.
(6)The ability of the applicant, directly or through partners to enroll, instruct, advance, and graduate youth apprentices served by the grant activities, and enable the participants to enroll in further education, gain employment after program completion. (7)An assurance that the eligible entity will—
(A)provide information to the Administrator, as requested, for any such evaluations as the Administrator may carry out; (B)make program performance outcome data available (in accordance with applicable data privacy laws, including section 444 of the General Education Provisions Act (20 U.S.C. 1232g)) to independent evaluators to enable the evaluators to prepare the evaluations and reports under section 6; and
(C)coordinate grant activities with a State Apprenticeship Agency, if such agency exists in the State where the eligible entity is applying for a grant or carrying out activities. 5.Grant uses of funds (a)In generalAn eligible entity that receives a grant under this Act shall use the grant funds that are not reserved under subsection (b) to carry out or expand a youth apprenticeship program, which may include using the grant funds for 1 or more of the following:
(1)Recruitment, retention, and completion of such program. (2)Program alignment with the challenging State academic standards adopted by the State in which the program will be expanded or carried out under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)) with the technical skills and career competencies that are applicable to and transferable to high-skill, high-wage, or in-demand industry sectors or occupations.
(3)Paying for the costs associated with curriculum development and alignment of that curriculum with industry-recognized credentials, high school graduation requirements, and related instruction, including curriculum development for dual or concurrent enrollment. (4)Facilitating or expanding partnerships with a community college or consortium of community colleges to help with transferability of credits and the increased use of dual and concurrent enrollment programs. 
(5)Engaging employers for participation in youth apprenticeship programs, which may include: (A)Creating and expanding industry or sector partnerships for the purpose of supporting new program development or program expansion. 
(B)Providing employers technical assistance to support the participation of youth apprentices under the age of 18. (C)Providing technical assistance to support the participation of small- and medium-sized businesses in youth apprenticeship programs.
(6)Providing supportive services and career planning activities, including career exploration of postsecondary opportunities such as apprenticeship programs, for the participants of the youth apprenticeship program, which may include— (A)promoting the early exposure of students to the opportunities and requirements of apprenticeship programs; 
(B)creating opportunities for students to explore a career and develop occupational skills while in high school; and (C)supporting the costs associated with fees, transportation, child care, or mobility challenges.
(7)Providing teachers, career guidance and academic counselors, school leaders, administrators, specialized instructional support personnel, and paraprofessionals with professional development opportunities to build an understanding of apprenticeship opportunities available to students, including experiential opportunities like externships. (b)Reservation of fundsAn eligible entity that receives a grant under this Act shall reserve not less than 5 percent of the grant funds to provide direct financial assistance for recruitment, retention, and completion efforts with respect to the youth apprenticeship program, such as housing, transportation, childcare, food insecurity, and health issues. 
6.Evaluation
(a)In generalEach eligible entity receiving a grant under this Act shall submit, on an annual basis, to the Secretary a performance report with respect to the participants of the youth apprenticeship program receiving assistance under this Act that measures— (1)the percentage of program participants who are in education or training activities, or in unsubsidized employment, during the second quarter after exit from the program;
(2)the percentage of program participants who are in education or training activities, or in unsubsidized employment, during the fourth quarter after exit from the program; (3)the median earnings of program participants who are in unsubsidized employment during the second quarter after exit from the program;
(4)the percentage of program participants who obtain, during participation in or within 1 year after exit from the program— (A)a recognized postsecondary credential; or
(B)a secondary school diploma or its recognized equivalent, as measured by— (i)the four-year adjusted cohort graduation rate (defined in section 8101 of the Elementary and Secondary Education Act of 1965); and
(ii)at the State’s discretion, the extended-year adjusted cohort graduation rate defined in such section 8101; (5)the percentage of program participants who, during a program year, are in an education or training program that leads to a recognized postsecondary credential or employment and who are achieving measurable skill gains toward such a credential or employment; and
(6)the percentage of program participants who are in employment, an apprenticeship, or other education and training activities in an industry sector or occupation for which the youth apprenticeship program provides preparation. (b)DisaggregationEach performance report submitted under subsection (a) shall be disaggregated by race, ethnicity, sex, age, and membership in a population specified in section 3(24) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(24)).
7.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act for fiscal year 2021 and each of the 4 succeeding fiscal years. 8.DefinitionsIn this Act:
(1)Apprenticeship programThe term apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (2)Community collegeThe term community college means a public institution of higher education at which the highest degree awarded is an associate’s degree.
(3)Eligible entityThe term eligible entity means a partnership that— (A)shall include—
(i)1 or more of the entities listed in clauses (i) through (iv) or clause (vii) of section 3(19)(A) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(19)(A)); and (ii)1 or more community colleges; and
(B)to the extent practicable, shall include— (i)a State or local board;
(ii)an industry or sector partnership;  (iii)a community-based organization; and
(iv)the State Apprenticeship Agency, if such agency exists in the State in which the grant is awarded. (4)ESEA termsThe terms dual or concurrent enrollment program, English learner, high school, local educational agency, and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
(5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (6)Non-traditional apprenticeship populationsThe term non-traditional apprenticeship populations means individuals who are of a gender or from a race or ethnicity that comprises less than 25 percent of the individuals participating in apprenticeship programs. 
(7)WIOA termsThe terms local board, community-based organization, in-demand industry sector or occupation, and industry or sector partnership have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (8)Youth apprenticeship programThe term youth apprenticeship program means a program designed for youth apprentices who at the start of the program are enrolled in high school and includes each of the following core elements:
(A)The employment and training to be received by each youth apprentice participating in the program, including— (i)an outline of the work processes or plan in which the youth apprentice will receive supervised work experience and training on the job or in an experiential setting;
(ii)the allocation of the approximate amount of time to be spent in each major work process; (iii)mentoring that will be provided to the youth apprentice; and
(iv)a description or timeline explaining the periodic reviews and evaluations of the youth apprentice’s performance on the job and in related instruction. (B)A process for maintaining appropriate progress records, including the evaluations described in section 6.
(C)Related classroom-based instruction, which may be fulfilled through dual or concurrent enrollment, and is, to the extent practicable, aligned with high school diploma requirements and career clusters. (D)A progressively increasing, clearly defined schedule of wages to be paid to the youth apprentice.
(E)Provides all individuals with an equal opportunity to participate in youth apprenticeships under the program, including through the method for the selection of youth apprentices. (F)The methods used to measure skill acquisition for an apprentice, including ongoing assessment against established skill and competency standards, established against skill and competency standards.
(G)Prepares the youth apprentice for placement in further education, employment, or an apprenticeship program. (H)The program—
(i)has adequate and safe equipment, environments, and facilities for training and supervision; (ii)provides safety training on-the-job and in related instruction as applicable by apprenticeable occupation; and
(iii)provides adequate training for mentors and qualified instructors on providing a safe work and training environment. (I)The program awards a certificate of completion in recognition of successful completion of the program, evidenced by an appropriate certificate issued by the registration agency, and culminates in a recognized postsecondary credential.
(J)The program provides that an individual who is to become a youth apprentice enters into a written apprenticeship agreement with the sponsor of the program.  